Citation Nr: 0404863	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right acromioclavicular separation, postoperative, with 
degenerative changes.

2.  Entitlement to service connection for headaches as 
secondary to service-connected right acromioclavicular 
separation, postoperative, with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1981 to November 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to an increased evaluation for 
right acromioclavicular separation, postoperative, with 
degenerative changes, and service connection for headaches as 
secondary thereto. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2003.  A 
transcript of his testimony has been associated with the 
claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In May 2002 the RO provided the appellant with a development 
letter only marginally consistent with the notice 
requirements of the VCAA on the issue on appeal, as clarified 
by Quartuccio, supra.  

The veteran contends that his service-connected right 
acromioclavicular (AC) separation, postoperative, with 
degenerative changes is severe enough to warrant a disability 
rating in excess of the 30 percent rating currently assigned.  
In addition, he asserts that he has a current headache 
disability as secondary to the service-connected right AC 
separation, postoperative, with degenerative changes.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2003.  At the 
hearing, he testified that he could not do much with his 
right shoulder, that most things aggravated the right 
shoulder, and that he was pretty much in pain all the time.  

In light of the veteran's testimony, the Board finds that the 
record is currently incomplete.  Specifically, the veteran 
testified that he saw a VA orthopedic specialist about a 
month prior to the video conference and that he was supposed 
to be scheduled for a subsequent visit.  These records are 
not currently contained in the claims file.  All VA records 
are constructively of record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the Board finds that all the 
veteran's VA treatment records since October 2002 should be 
obtained and associated with the claims file.

In addition, the Board finds that the veteran should be 
afforded another VA examination to determine the current 
nature, and severity of the service-connected right AC 
separation, postoperative with degenerative changes.  In 
particular, the veteran testified that his level of distress 
during the examination was not properly described in the 
April 2003 examination report.  In addition, the examiner did 
not report whether or not the veteran experienced ankylosis 
of the joint, as was noted in a March 2002 outpatient 
treatment report.  In this regard, the examiner did not 
report findings of the veteran's right shoulder disability in 
terms of the rating schedule.  As such, the veteran should be 
scheduled for a VA examination with an orthopedic specialist, 
who should report findings in terms of the rating schedule to 
determine if the veteran's service-connected shoulder 
disability is more appropriately rated under a diagnostic 
code other than that for limitation of motion.  

Because the way in which the veteran's disabilities were 
rated contemplates problem with movement, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2003).  

In DeLuca v. Brown, the CAVC noted that the VA examination 
relied on to rate the veteran's disability had merely 
included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The CAVC cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the CAVC explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

With regard to the claim of service connection for headaches 
as secondary to the service-connected right AC separation, 
postoperative, with degenerative changes, the VA examiner did 
not address whether the service-connected right shoulder 
disability aggravated the nonservice-connected headaches.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right shoulder 
disability and headaches.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

The above development should include 
obtaining the reports of examination 
referred to by the veteran at his October 
2003 in person hearing.  Regardless of 
the veteran's response, the VBA AMC 
should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations by an orthopedic surgeon and 
a neurologist including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his right shoulder disability and 
etiology of headaches.
The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), the previous 
and revised criteria for rating 
musculoskeletal disorders (38 C.F.R. 
§ 4.71(a) (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the orthopedic examiner 
address the following medical issues:
(a) Does the service-connected right 
shoulder disability involve only the 
joint structure, or does it also involve 
the muscles and nerves?
(b) Does the service-connected right 
shoulder disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.
(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right shoulder disability, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right shoulder 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

The neurologist must address the 
following medical issues:

(a) Is it at least as likely as not that 
the veteran's headaches are causally 
related to the service-connected right 
shoulder disability?

(b) If no such causal relationship is 
determined to exist, the neurologist must 
express an opinion as to whether the 
service-connected right shoulder 
disability aggravates the veteran's 
headaches.  If such aggravation is 
determined to exist, the neurologist must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of headaches;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right shoulder disability based on 
medical considerations;


(3) The medical considerations supporting 
an opinion that increased manifestations 
of headaches are proximately due to the 
service-connected right shoulder 
disability.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.


7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an increased evaluation 
for the service-connected right shoulder 
disability with documentation of its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2003), and 
service connection for headaches as 
secondary to the service-connected right 
shoulder disability with documentation of 
its consideration of the applicability of 
Allen v. Brown, 7 Vet. App. 439 (1995).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation and secondary service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


